Citation Nr: 1200371	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-36 409	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for Reiter's syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a Board hearing at the RO in May 2009.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Veteran's Law Judge (VLJ) who presided over the hearing is no longer employed by the Board.  The Veteran was informed of this in October 2011 and given the opportunity to request a hearing before a new VLJ.  The Veteran did not respond to the request.  Therefore, the Board presumes that the Veteran does not desire a new hearing and will proceed to address the issue on the merits.

The case was remanded by the Board in April 2010 to afford the Veteran a VA medical examination to provide an opinion regarding the etiology and aggravation of the Veteran's Reiter's syndrome.  The Veteran was afforded a VA examination in June 2010.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably had a diagnosis of Reiter's syndrome that pre-existed his entry into service.

2.  The Veteran's Reiter's syndrome did not increase in severity during service and therefore was not aggravated by service.  






CONCLUSION OF LAW

The criteria for service connection for Reiter's syndrome have not been met.  38 U.S.C.A. §§ 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated September 2007 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    
The VCAA letter to the Veteran was provided in September 2007 prior to the initial unfavorable decision in May 2009.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the September 2007 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in June 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, and the examination report is adequate to decide the claim of service connection.  Thus, further examination is not necessary regarding the issue on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim of service connection.  The VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disability was related to or aggravated by service.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The December 1976 entrance examination does not note Reiter's syndrome.  As such, the presumption of soundness applies.  

The Board finds that the record contains clear and convincing evidence that the Veteran was diagnosed with Reiter's syndrome prior to his entrance into service.  The Veteran received his enlistment examination in December 1976, ten months prior to his entry into service.  During the interim period of time, the Veteran was hospitalized for gonococcal arthritis in June 1977.  In July 1977 a private physician examined the Veteran and noted a history compatible with the rare combination of gonococcal arthritis and Reiter's syndrome.  The examiner noted the Veteran's symptoms were certainly compatible with Reiter's syndrome as far as the location and the joint pain, as well as types of symptoms including urethritis and conjunctivitis.  The Board finds this evidence to be clear and convincing evidence that the Veteran's diagnosis of Reiter's syndrome pre-existed his entry into service in September 1977.    

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

On the basis of all the evidence of record pertaining to the manifestations of the Veteran's Reiter's syndrome prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  Under these circumstances, the presumption of aggravation is not for application.  See Beverly v. Brown, 9 Vet. App. 402 (1996).

The record shows a two week period of treatment for Reiter's syndrome in March 1979.  The Veteran was medically discharged in May 1979 due to Tardy Ulnar Nerve Palsy, which was present since 1976 and unrelated to the Veteran's diagnosis of Reiter's syndrome.  The Veteran was examined in July 1979 shortly after separation from service.  The examiner found the Veteran to be in superb health.  Post-service the Veteran was first treated for worsening Reiter's syndrome in July 1982.  

In this case, after a review of all the lay and medical evidence, the Board concludes that the Veteran's lay assertions are not credible.  During the May 2009 hearing, the Veteran acknowledged that his disability was first diagnosed about nine months prior to his entry into service.  Yet at another point during the hearing when he was asked when he was diagnosed with the disability he responded 1979.  Yet again during VA treatment, while requesting the examiner provide an opinion for disability purposes, the Veteran reported that his symptoms began in 1978 while in San Diego in the military.  The Veteran also reported during the May 2009 hearing that he was discharged from the Navy due to his Reiter's syndrome.  However, the May 1979 Medical Board record shows discharge for Tardy Ulnar Nerve Palsy of the left elbow, which was diagnosed in 1976, unrelated to the Veteran's Reiter's syndrome.  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on these inconsistencies, the Board finds the Veteran's lay statements not to be credible.  

The Board also acknowledges the August 2008 VA treatment record in which the examiner opined that the Veteran's current condition is likely as a result of his active duty and started while he was in service.  The examiner noted that there is definitely more than fifty percent greater probability that such condition is etiologically related to service.  The examiner based this opinion on the Veteran's history that he apparently started having symptoms of iritis and nonspecific urethritis while he was in service in 1978 followed by joint pains, low back pain, and was diagnosed as having reactive arthritis.  In June 2009, the same physician noted that reactive arthritis related to Reiter's syndrome that he developed during service is service-connected.  

The Board finds these statements to be of little probative value.  It is apparent that the medical opinion noting that the Veteran's symptoms began during service is based entirely on the Veteran's self-reported medical history.  A mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).  Moreover, the Veteran's self-reported history was provided decades after separation from service.  The Veteran's current allegations and the medical opinion are not substantiated by the clinical records.  The record clearly shows a diagnosis of Reiter's syndrome prior to the Veteran's entry into service.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

The Veteran was afforded a VA examination in June 2010 to determine if his Reiter's syndrome was aggravated during service.  The examiner reviewed the claims file.  He reviewed medical literature and discussed with many of his colleagues.  He noted that the Veteran's Reiter's syndrome was not aggravated during service.  Reiter's syndrome is an autoimmune disease and is not permanently aggravated beyond the natural progression of the disease.  He noted that Reiter's syndrome is a reactive arthritis that is generally progressive.  The record does not contain any additional evidence relating the Veteran's Reiter's syndrome to service.  

Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's Reiter's syndrome did not increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  Therefore, claim of service connection for Reiter's syndrome must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for Reiter's syndrome is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


